The Family Court properly determined that there was clear and convincing evidence that the mother permanently neglected the subject child by failing, for a year following the child’s entrance into foster care, to plan for his return (see Matter of Kendra D. [Amanda D.], 81 AD3d 644 [2011]; Matter of Wesley F., 190 AD2d 576 [1993]; Matter of Gregory Michael M., 167 AD2d 469, 470-471 [1990]; Matter of June Y., 128 AD2d 538 [1987]). The record establishes that the petitioner made diligent efforts to help the mother comply with her service plan, which required the mother, inter alia, to complete a parenting skills class for special needs children, to complete individual and family therapy, and to maintain regular visits with the child. Moreover, the Family Court properly determined that termination of the mother’s parental rights was in the child’s best interest (see Matter of Kendra D. [Amanda D.], 81 AD3d at 644; Matter of Shawna DD., 289 AD2d 892, 894 [2001]; Matter of Kenneth A., 206 AD2d 602, 604 [1994]). Rivera, J.E, Florio, Austin and Sgroi, JJ., concur.